DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 4/22/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3; since several steps of claim 11 are already accounted for in claim 1 from which claim 3 depends, so claim 11 is just limiting the thickness of the first outer layer and second outer layer in the same range as claim 3. Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4;
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 8-11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 7-14 of copending Application No. 16/663,989 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method, including the structure and composition, of forming the deicer of instant claims 1, 3-5, 8-11, and 13-16 would have been rendered obvious to one of ordinary skill in the art by the method of forming an aircraft component of claims 1, 2, 5, and 7-14 of copending Application No. 16/663,989.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 appears to just be a restatement of steps already claimed in claim 1 from which claim 11 and claim 15 depend; so claim 15 is rejected for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al (US 2015/0330231 A1) in view of James et al (EP 0 428 011 A).
Regarding claims 1, 3-5, 8, 11, and 13-16, McGuire teaches or would have otherwise suggested to one of ordinary skill in the art at the time of a method of forming an erosion protection sleeve (i.e., deicer); where in the multiple plies (i.e., body and first and second outer layers) may be formed through extrusion, be of the same material, and be coupled together or coupling the outer layer of the deicer to the body of the deicer (abstract, para 98). McGuire further suggest the use of a bond ply comprising adhesive to keep the sleeve in place on the foil (i.e., wherein the bond ply further comprises an adhesive configured to couple the bond play to an aircraft component) (para 83, 98).
McGuire fails to expressly suggest forming a natural rubber gum ply; wherein coupling the outer layer of the deicer to the body of the deicer further includes coupling the natural rubber gum ply to the outer layer of the deicer and to the body of the deicer such that the natural rubber gum ply is located between the outer layer and the body; and coupling the bond ply to the body such that the body is located between the bond ply and the natural rubber gum ply; wherein the bond ply is further configured to couple the deicer to the aircraft component; and wherein the deicer is a pneumatic deicer and the body is configured to receive a gas to inflate the deicer.
James teaches aerofoils that incorporate a thin, force and displacement generation means (e.g., inflatable member) between a skin and a substructure for the purpose of mechanical deicing (i.e., a pneumatic deicer wherein the body is configured to receive a gas to inflate the deicer) (title, abstract, page 5, lines 39-49); wherein the inflatable member may comprise natural rubber layers on either side and the skin may be attached to the substructure (e.g., aerofoil) using bonding plies or mechanical fasteners (page 5, lines 21-35; page 6, lines 35-55; fig 1)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the aerofoil of James into the body in the method of forming the erosion protection sleeve or deicer of McGuire for a resultant erosion protection sleeve or deicer with a means of mechanical deicing.
With regard to the limitations forming a natural rubber gum ply; wherein coupling the outer layer of the deicer to the body of the deicer further includes coupling the natural rubber gum ply to the outer layer of the deicer and to the body of the deicer such that the natural rubber gum ply is located between the outer layer and the body; and coupling the bond ply to the body such that the body is located between the bond ply and the natural rubber gum ply; James teaches the skin may be attached to the substructure (e.g., aerofoil) using bonding plies (page 5, lines 21-35); so it would have been obvious to one of ordinary skill in the art to arrange the bond ply in a manner that allows it to attach to the aerofoil. Also, James teaches the rubber layers should be attached between the outer skin (i.e., outer layers) and the body (or inflatable member) (page 6, lines 35-55); so James would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention forming a natural rubber gum ply; wherein coupling the outer layer of the deicer to the body of the deicer further includes coupling the natural rubber gum ply to the outer layer of the deicer and to the body of the deicer such that the natural rubber gum ply is located between the outer layer and the body; and coupling the bond ply to the body such that the body is located between the bond ply and the natural rubber gum ply.
McGuire teaches the plies or layers may have a thickness of 0.1 mil to 120 mil (i.e., 0.00254 mm to 3.0 mm) (para 18) which overlaps the range of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by McGuire, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 9 and 16, McGuire teaches the use of routing wires for heating the sleeve (para 106) which would have rendered obvious to one of ordinary skill in the art that the deicer could be an electrothermal deicer wherein the body is configured to receive electricity and convert electricity into thermal energy.
Regarding claim 10, McGuire teaches the use of a polyurethane polyether (para 102) which would have rendered obvious the use of aliphatic polyether urethane; since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
	
Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783